 

‘OSLLE NIL ‘aqiiasiunyy ‘ex ‘AMY “Jaxeg “H premoyy App ‘Aieag uyo[

‘Kaui0ye AyuNOF sii YSnoyy padias aq Uvd pu aassauUa], jo a}eIg ay] UT SuNsIxa pur
payeaid Ayqua [eJUaWIUIAAOS v SI aassauUay ‘AyUNOD OIG JULpUajaq -
‘gassauuay ‘AjUNOD 309s JO JUAaptsal v SI SULAaTg BYsSaay JJQUIeT ‘|

SAILUVd ‘J

<SMOTJOJ SZ MOUS P[NOM

ulalay sjuepuajaq ay) ysuteBe uode Jo asned Joy pue ‘JyWUTe[g ay} sauloD

 

 

INIV 1d NOD
§ ‘s}uPpUuajeg
§
§ ‘jauuosiad [B{Ipaul aoq
§ auef pue uyof pure 'q’W ‘IT1auuVddVO
§ 'M GUVMd4 “UJHOV,) JUVOHLIVIH
§ TVNOLLDAWWOD GJIODNVACV
§
§ pue
§
§ ‘s1ad1jjO jrel 30qj sue pue uyo{ umMouyUN
anvwad Aunf{ § pue WVHSVM NVI ‘AVIULLUag
§ AGNID ‘NMOUE AANLLMIG ‘A TIOIN
"ON 720q § AWY “ASSSANN&L ‘ALNONOD LLODS
§
§ "A
§
§ *JJBUIET
§
§ ‘SNIAA 19 VHSIAY

ATTAXONYA LV
JaASSINNEL AO LONILSIG NUALSVd AHL WOI
LUNOD LOTALSIG SALVLS G3.LINN AHL NI

 

 

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 1of26 PagelID #: 2
 

aca SOE AT Seg. g.0 DamEtat [ERE DSI ane, pee =
t
(Z) 10/ pur (1)(q) Lee § D'S‘ Bz OF JUeNSINd ‘aT! AXOUy Jv aassauUaL
JO JLIYSIGQ] UsAsYy 4WINOD JL ISIC] S9}PIS Pau) a4} UT S}SIxa onus “f
(EB)EPEL ‘TEETSS “D'S'N 8Z 99S “ES6L UOTDAS ‘ApOD saqeIs payus) a4} JO ZF

apL gepun wZnoiq sued ,syyyurejg Jaco uoyorpsinf sey jNoD sIyL ‘9

 

ANNA ONV NOILOIGSINI JO INAWSLVLS ‘Tl
‘C61 § “DSN ZF O} JUeNSINd UOTD¥ S14] 0} Dalqns st pue
MPT 2]2IS JO JOJOD JapuN Bure sem JULpUAjap Sty] OJareYy sauTy []e yy “MOTEquIsIEY
UNO} Jas sv s]YSiI [eUONNIsUOD puke [IAD SUIAsTg eYsaary Jule payejora ay pur
UONde SIYy 0} JUBAaTaI saUTT Te 3e [rel AyUNIOD 309g Joj JaprAoid [eot1paw juapuadaput
ue ‘sivoyyeayy TeuoyIe1105 peoueapy jo aaMojdua ue se ref ayy SumdjAias sem
‘CW ‘W]attedde> ‘mM prempy Juepuajeq ‘Jaljaq pure uoTeUosul uodj S
E861 § D'S‘
Zp 0} Juensind uoIe si 0} :alqns are pue Me] aje}S JO JOJO. Japun Surjde alam
sjuvpuasac] asayy ‘oyazay saul] []e 1Y “MOjaquIaIay Y}Oj jas se $4317 JeuOIN}ysUOD
PUL [IAD SJJHUTE[Y PajOIA puw UOTE sIy] O} JUBAaTaI say [Te ye AjUMOD 02g
Aq siaayjo uoydaii02/spien3 jrel se peAojdwa aiam uteijiag Aputd pue weysey
ueugq ‘umoig Aauyiig ‘Ajain Awy ‘Jatjaq puke uoYeUTIOjU! uody "p
‘00SZ-ST9T9
JI ‘euoag ‘arery, Surueg ZZ|¢ Ie SsauIsng jo aovjd yedrourid sy YIM O1Z6-6264E NL
‘QIPLAXOUy] ‘1 Z0Z “83S “3S Key °S 008 ‘uiayshg uonviodio> J D ‘gsan0id jO dDd1AI1aS 10}
juaSe pazaysie1 svi ySnoryy passes dq ULd pu eassauual Ul SsauIsNg Op 0} pesusdl|

UOHvIOdIO> SIOUTTT] UL SI aTBOYyITBaLY [PUOTIIAIIOD paosueapy uepUusjad *e

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 2of26 PagelD#: 3
 

“ caw@iabee-OZ40 F SHkein A POL/80 PO SsekwSMIOG BrEgoNa-visESED,

£
-ue -- ([0}a189]) autdazeueqiue> puke (uNUOINAN) UUadeqey ‘vITe JayUT ‘papnpuT
YM 44st] UOHeIIpaut uoydisdsaad aay papraoid ays ‘awry yey) Bung = ‘¢]
‘juasaid ajam weyse AA UeIIg
pue weaiag Aputd ‘Ajaa1n Awy sjuepuajag ‘ssazoid ayeyur [estpaws pue Buryjoog ay}
Sun, ‘aye [esIpaul we uals sem ays ‘AyTIDey ref AyUNO> 309g ay} O}UT YSNOIq
SeM SUnAa|g eYsaey JJHUIE[Y uaymM ‘Jaljaq puke uoyeuojur uody = ‘ZI
*permns350 uldtoy
JO pauryrdurod sjuaaa ay} [YUN ainzias JayjouR parajjns Jaaau pure siseq ATIep e uo
SUOHRIPa aINZIas-YUR Jay YOO} surAaTg eYysady JHUIY[Y ‘Jayeaayy = “1
*BULIINIIO WOT sainzias Jayjyinj Aue quaaaid
0] SUOQEDIpPau ainzias-que pequoseid uviishyd say 4[nsal e sy ‘UTeIq Jay UO
sshd ajqviadou ‘aaryy paiaaoosip uerrsdyd say ‘1ayeariay) pure ‘ainzias jeur pues
B paiajjns sulAsjg eysaay yyyureyg ‘ord sieaf uaayy Ajayeuxoiddy ‘gf
‘s8utpaadoid 1n0d Jayjinj Sutpued puog uo
paseayjas aq 0} [Ieq yuaIDYyyns ysod 03 ajqeun Ajduns sem oyM dauteyap [etj-aid ve sem
ays ‘ulaiay jo pauresdurod syuaaa au) jo Ajaijuea ay} Sutinp ‘iayjey ‘asuayjo yeUTWUTID
Aue 30} uondtAuos ev jo Aem Aq pref Anes 309g ay) ut Ajzaqy Jey jo payotsal
jOU SBM SuIAa|TgG “TIef AjyuMOD 09S ay} O} paylodsuel puke Apojsnd o}UT uayR}
pue pajysaliv sem sulAalg eysaey jjuutel”d ‘Z10z ‘oe Tady inoqe 10 uD 6
SIDVi JO INSWALVIS “Tl
“ZOCT § “DS'N Bz 0} JUBNsind sune]>5

MY] a}eIS SyAUle]g Jaao uoyipsin{ yeyuauayddns sey yINeD sTYyL 'g

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 3 of 26 PagelD #: 4
 

“EC SieH Meo aber, PTODAM Pans PauaEINIOG -grE00-ATLTE SRD.

;
‘UTUOJOIaS JaIWsuesjOINaU dy} sidayje 3] ‘eMUWOsUT JO/pue ‘siapsosip Ajalxue
‘uoissaidap yvax) 0} pasn AqeordA} juessaidapyue o1>Advjaq & st suUOpoZzeI] ‘uted
atyyedoinau sejnayied ur ‘Ayjedoinau jesaydisad jva1] 0) pasn osye si uyuadeqesy
‘ayes JayywIsueNOMa|U ,,A10}~I1DXa,, AY} JO aseajas ayy Buronpa. Aq uteiq
ayy ut AJAT|OR [LILAIDaTa SAZT]IGuIS Jey} JULS|NAUOD-HUP UE SI unuadeqey = “0
*SUTAdTY
‘sy SE ypns sjuared afqeiauynA ut ATTeIDadsa ‘samnzias Joy ys11 paseaioul ue sasod osye
UOeIIpa siy) Jo UONeNUNUODSIP ydnagy ‘samnzias YB8nosy)-yeaIq JUaAaId 0} JapiO
ut Asdaprda yytm syuayjed 10] Janay poojq ayeys-Apeays ynadvisy} e ulEyUTeW 0} Japso
ur uerishyd ve Aq paquasaid se ajnpays 1epn3ai & uo UaAIS aq UOQRIIPaUT Siyy jeu}
jueyiodun Ajauiesyxe st 3] ‘sainzias jo sadAj uteyzad Suyuaaaid Agaiay} AWayse aAeM
urlvig uo ydayja aatssaiddns pazrjesaua’ ve sey auidazewreqie> “1apsosip zejodiq pue
uted otujedoimau yum syuaned ul asn 10j suoneordde jeorutp sey osye 31 ‘Asdarida jo
yuauyvaI] ayy 10} AlaeuId pasn juvsMAUOD-yuL Ue st aUIdazeWRqIe} = “S|
‘SUOT]RIIPAU JURS[NAUOD-JUR ay] BuIpNput
‘suiaajg eysaay yyutelg Aq paptaoid jst] uOReIIpaM ay] jo aleMe aJaM UleIE8y
pauleu sjuepuajaq [eNplAIpur ay} jo [Je ‘Jaljaq pue uoyeuoju uody “FI
‘DJaInIp k -- sUO}De]LUOIIdS puke elWaUY JOj suTWEy A ‘suOneoIpaw
jemeipyytM ajerdo -- auoxogng pur yasvi0Ayg ‘uoHedpaw ABraiye uv ‘auIZzeYyjaUIOIg
‘uolRoIpaul ayoepeay -- (uejdiujewing) xatWy] ‘uoleorpaut wistprorAyjod Ay
-- (auxoAyjoaay) [Axoaa] {uoNEIIpaut joI}UOD Iesns - UTWTORaA] ‘suUOWeoTpaUT

quessaidap-ue — exajap pue auopezeiy, ‘suOHeOIpal yURS|NAUOD-HUe /9INZIIS

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 4of26 PagelD#: 5
 

seaiquatied ez 10'S 08td |] Wolmeepens bulsiunate gPLOrM News

S

uoneuojul uods ‘ayeyut uodn js UoedIpau pue UOIpUOD sty] YIM pajyuasaid
pey sutaajg jeu} uosiad pres 0} y10daz pue ,AjoyjNe YAvaY,, JaYyIO JO 10}90p
Ayypoey ayy yvyuOS 0} pasinbas sem ‘siadyjo Joladns Way) jo auo Jo ‘weYseAA PUL
weijiag ‘AJao1IN ‘suoNeaIpaul Aressadau-ATjZdIpaur ‘yULSs_NAUOD-HUe Jay puL sainzias
jo Axoysty sutAatg jo Buruseay uodn yeu} pasmbar sayiyoej ref oj are> jeotpaut
JO spiepurjs paysijquisa-ayejs uleyed ‘Jayaq puv uonNeuosyur uodQ = 6}
‘soinzias Jo A1O}STY [ITpaUl SUTAS| eYSady JJWUTLTY JO aIEME 3jaM Ulazay
pauleu sjuepuajaq [eNpPlAtpur ay} jo [je ‘Jaljaq pue uoyeuosut uodA “Ainfur uieiq
yuaueuriad ut j[Nsai pynod ystyM sainzias Aue Buraevy juadaid oj Japio ut sreah uaayy
ysed ay} Joy Surye} uaaq pey ays YIM suOyRoIpaur yuRs;NAUOd-yUL Jay paptaoid
aq 0} papaau ays yey] paurejdxe sayjzny pue ysed ayy ul sainzies paiayyns pey
ays pautejdxa osje suraayg eysaay yyule[g ‘ssadoid ayeyut ay} Suing =‘
‘sainzjas SuTuajeaiy3-ayy ‘Onydoysezed 0} Ajt[iquiaujna Jay paseasout AjjuLdyIuStIs pue
‘uleiq Jay ul AYANOe [Bd11De]a paswaidui ‘sjaaa] Ja}yNUsULOIN|U UT UONLIA]E aInde
ue 0} pay Ajsnoaueynutts way) jo Inoj [[e jo UoOWeNUTUODSIP ydniqe 10/pue ajnpayps
SuIsop Ul UOHeIa}e ydniqe ay “uTeIg Jay Jo UONIUNY ay} paydazje yey) sUOTeDIpaUT
yuaiajjIp imo} Bure) sem sutaag eysaay yuureyg ‘Azewums uy = ‘|
‘Asdapida 8urAjiapun
WIM sjuayed ur Ayjemadsa ‘samnzias 0} asodsipaid pue uyeaq ayy ut Ayyiqeisut
[BILI}Da]a 0} pea] UkD sUOHeDIpa asayy jo Auv jo Butsop 1e_NBaim ayy ‘ureiq ary

Ul SJOAT] UTUOJOJaS S}DaIJe OSTe yey} JULSsardapHuR jo adA} juAasayIp e st WeIdojeyD

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 5of26 PagelD #: 6
 

=2aieiesjo2sog hts = Pemec pays Ta OUNIOGsensOO-Aa/-ORERD

‘paau jeoIpaw Juasiowe 13y

10] arvd |PIIpaut Jay 323 0} JOARapus jou pIp pure samztas ayy Aq suraatg 0} pasod ys

ay} papieSaisrp Ajsnorsuod ‘sjuepuajaq] 20q aue{ pur uyof{ Jayjo pue ‘syurpuajaq

asay] ‘peajsuy “paau [voIpaw snollas v 10} arvd [RoTpau ayenbape jay apraoid oO}

yoo}apuN way} JO auou nq sainzias Sulduaedxa sem SULAa|g LYSE] JJUIE] IY}
a8pajmouy jenjoe pey Ulelay sJURpUajaq] paweu [LNpPIAIPUl ay] jo [TV “EZ

‘suoleoIpaw uodr1dseid

jay yyqueyg apiaoid 0} ularay paureu sjuepuajaq ayy jo [je jo ammypey [yy

ayy Aq pasned Aq2anp alam ‘Jaljaq puke voreulosut uodn ‘ystym ‘sainzies Survey
uvGaq sulaatg eysaay JQUIE[g ‘uoquajap Jay Sutmp jurod awos yy = “ZZ

“AAYIE UTeIG Jay BuTjayje suOOTpaut

yayjo ay) jo Aue say apiaoid 0} partes osje Aay] ‘amnzias e yuaraid 0} Aressadau

Ayjeorpaut diam ayeyur Surmp usayy pauloyur ays yey] suOHedIpaw jURs;NAUO?

-ue au jo Aue sulaatg “sq aptaoid 0} papiey ,,/Ayoyjne yyyeay,, ay} pue ulaiay

paweu sjuepuajag [eNplarpul ayy 8urpnysur ‘jauuossad [eotpaw [ye se [Jam Se s]LIOYJO
pur siaayjo sy {ref ayy ‘ampasoid ayeyut ayy Jaye ‘syuaaa [fe pue Aue ul = “|Z

‘ayejyut uodn js] UOTROIPaW pue UOI]TPUOD sTy) YIM payuasaid

pey suraaig yey} AyoyNe ypTeay Jo 10;90p AjT]I9ey ay] WAOsUT Os pIp ‘s3ad4J0 Joladns
ay} Jo auo JO “WeyseA JO/pue weiiag ‘AjadIN ‘AANeUIAIe ay) UT = ‘OZ

, Ayoune yyyeayu,, 10 10;90p AypIoRy ayy WAOsuI Os

0} payey a8paymouy pey oY siayjO 10 / pue weyseny pur weIqieg ‘AjadIN ‘Jarjaq pue

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 6of26 PagelD #: 7
 

pomGished (9g9o 2O8tE J LOTRMRaNS FMeUNIONypeaGgide, Le BEES
é
UIOy SUOTVIIpPaU ayy UTRIGO jOU Pynod sasinu/ssapiel/sIa.yjo ayy JI jeIdsoy
uy 0} Jay puas oO} Jo feydsoy ay) oO} JjWUIL[g puas AjayeIpaurut 0} auoAue JNIySUl
jou pip rjaredde> yuepuajaq “say 0} wary aplaoid uay} 0) UMOIg JURpUayaq] pur
asinu pies payonaysut ay uodnaleym jIe[ ay] 0} SUOHRDIpaw juRS|NAUOS-1UP Jay Sutiq
AjuNy SULAdTY aAeY O} UMOIG JULpUajaq pur ‘giqiZay jou aie jyyuTe|g 0} paplaoid
splooai [voIpaut ayy UT ainjyeusis pur SuQiiMpuRY sasinu ay] asnvoaq UMoUyUN
Ayam) st aureu asoym ‘Ajnp uo asimu ay} pajoniysul yJareddey juepuajaq
‘sainzias BumuyUOD |SUIAaTG JO JAAS JUaSJawe feoIpau ayy jo WTY pauoyul
puv tjarzedde> “1q Juepuayag pajovjuod Jauuosiad jvorpaul Jo jauuosiad jref urejia5
‘yayjaq pue uoQeUIOJUT UOdN pue LlOLed0] Jey] UT sem JHUIETY aYM = “LT
‘pare Suryoog ay] Ul [][a9 ay} OUT Padoul aq Oj JJUIL| J
pasned oym yadyjo ay] sem uMoIg AauajHg JUepUajeq ‘Jaljaq puke uoVeWIOJUI
uody *Ayytoey pref aug jo vare Burjoog ay} Ul [Ja UOHeTOS! Ue O} PaAoUT SEM SUTAIIg
vysaay surely ‘samnzias Suinutjuos say uo paseq pur ‘2107 ‘9 ABA UQ = “97
-Aayoe uterq ray SuTrayje suoyvorpau sayjo ayy jo Aue say aplaoad o} [Tey
0} panuyuod osje Aayy, ‘suoHeo!paul juspNAUO-lyUR ayy JO Aue say apraoid 0} {re}
0} panuyuod ‘ulalay paweu sjuepuajaq jenplarpul ayy Surpnyout ‘jauuosiad [ed1paut
[12 SB [Jam se s[EDYJO pue sraoyjo sit ‘ref ayy “senbar ray ayidsaq = “¢z
‘ysanbai siyj JO a1eMe a1aM Ulalay paweu sjuBpuayaq [PNPIATpUl
ay] JO Te ‘Jaljaq pue voyeusojur uody  ‘suoTEO!paut uoydiuosaid Azessazau
Aqjeatpau say [2 papraoid aq ays paysanbai ays ulaiaym utioy ysanbaz yeo}pau

poziandwios e yno paljy sutaayg eyseay JJMULLId ‘powiad sty] Bung = “FT

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 7 of 26 PagelD #: 8
 

oe 8 16, G Sel LOHR Dalleh TIUAUMONG AVECENT TE EeseS
8
SUM pur JUdaAd JUaSJaua [e2Ipaw ve Bulduatiadxa sem JHUleId ‘poyiad ainua sty}
Sung ‘“weyiag yurpuajaq Aq [eidsoy ayj 0) uaAlIp ATjenquana sem yyUle[g aw
ayy pue Ajiumey sjjguieyg wo suoyjeoIpaw juRsN]AUOS-HUe at} UIe}GO 0} jduzajye
0] asinu UMOUYUN ay) pur UMOIg JULpUajaq pajnasut JadTeddeD ‘1q juepuajaq
au] ay] uaamjeq pasdeja sinoy Auew ‘atjaq pure uoHeULIOsUl uodn Ie
-1¥> penbs say ut [eyidsoy ay 0} sulAgig
pysaadyy JJHUTETY axe} ue UT aUIOD oO} paalse werag Aputd 1394JO ‘uMojg juRpUajaq
hq saaayjo Ajnp-Jjo 0} s[jed auoydajay aydryynur pue sinoy [elaaes Jay = “OF
-ydeiSered styj ui yzI0j yas suoyeSalje [Je JO aIBMe SeM JO PaalIp Jaye UMOIg
juLpuajaq ‘Jaljaq pue uoneunoym uodp ‘payyeo sem aoue[nquie ou anesy ‘jeiidsoy
ayy 0} odsuLI] JeMe O} [1e[ ay] JO VATE Ue O} PaliZd sem EM OF WU! AjyeatsAyd
00} SBM ‘sainzias snosaumMuU Burayjns Jaye ‘oum ‘jyWUIe]g ‘OS Op oO} aoduRiNqQuie
ue [Jeo 0} payley Aayy yng yeydsoy ay) 07 JyHuIe]g yodsuesy 0} pappep jauuosied
[eaIpaut ay] J1O/puv geIoyjo pue siazyjo sy ‘ef ayy ‘Ayjenyuaag — “67
Way} UIE}GO 0} JOARapUA asIMJay}0
Jo slaquiaw Ajuey ayy wor suoIjedIpaw jURS|NAUOD-HUe ay} UTE}IGO O} Paley
ose tjaredde> ‘1q juepuajag ‘siequiaw Apes suraayg jute gq Wor suoyeorpew
juvs[NAUOD-yue ay} UTeIGO 0} pales sasmmu/siael/s1aoyjo ay] —“8Z
‘aguoyd ayy dn Sumy Ajduns ay ‘suoyonjsut
sly Suinsst Jaye ‘Jayaq pur voHEUNO; uodn pue ‘uoytpuos eorpaur juasiauls
jay jo a8paymouy jenyoe Butavy ayidsap Jaaaos}yeYyM a1vd jeolpa Aue jjiquteld

aptaoid 0} JoAvapua you pip tjereddeD yuepuajaq ‘JayyNy “ApnN] sjjWUley

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 8 of 26 PagelD #: 9
 

BRMAwded, Bese Bie ertwndaa STEPS AO. IO HEOOAO APIA

6
0} parley pue syuada JuaSraura [eolpaul asayy Aq pasod syst Aue papseZaisip Ady nq
3ANZIAs B JIM JUAa}sISUOD sUOHYIsayIUeU [eoIshyd Sutlayns sum suTAaig JUTe|T IeUy
aSpajmouy jenjoe pey Ulalay paureu sjuBpuayeg [eNprIAIpul ayy jo [lV = “9E
“LL0Z
‘or Av uo Apojsnd woy Jay paseajar AjayewyN [lef ayy [Hun ‘semnzjes snosownu
aouartiadxa 0} panutjuod ays ‘j]nsai v sy ‘sueriskyd say Aq paqiiosaid se sa8esop ayy
ur AWAIDR UIVIg Jay SuUIdIaye sUOHEIIpsws JayJO PUL SUOLBITPaUl JUBS|NAUOD-HUL OU}
ray apiaoid 0} pasnyja Ayseypvays [[9s [auUOsiad [eo|paw sit pu sTeIYJO PUR S19217J0
svi ‘[ief ayy yng AyIANOv uTeag Jay BuTa]je suUOHBdIpaUT ay} JO OM} sdeyiad Jo auo
UdaATs sem SULAaTg PYsaay yUTE|G ‘Teydsoy ay} Woy WINjaI Jay Jeyy SE
asiaiaxa pue Aep ayy Sutanp sdeu ou ‘ued nod se ysal ‘ayerpAy,,
0] pue , papaau se dn-mojfoy,, 0] po} pur [ouayAy Jo SuIQOOT UaATs sem pur ref auj
ui asanu ev Aq uaas Aypeuy sem sutaatg eYysaay JjBUIe|d ‘Z10Z ‘OL ABN UO “FE
, [eoIpaw jofew wy Surapisuod juauyKay JO spaw
iadoid Sunjja3 jou ][ys pue poo’ Jaa] 3,UOp []HS “Spal pue saInzias JaAO asinu Usas
jou aavy |[y[s],, ‘Sunes ‘Aouwsisse [erIpaut 10} W410} ysanbai je.1peul paziaynduiod
yayjoue yno pally surasg eysaay ynureig ‘2107 ‘6 APN UO ‘EE
-suoydiiasaid [esaaas yyIM [ref ay] 0} pauinjaz pue Avp autes yeu}
paSivyrsip Jayearayy Sem ays “aassauUal ‘a}a[]OJe] Ul JajUaD [BIpeA] 279][9Je"]
01 ‘2107 ‘9 ABW Jo Aep ayy ut aye] paynupe sem sulAalg BYsaey JUIE| = — “CE
‘aIvd [VOIPaUl

ajenbape auoye ja] ‘sjuepuayaq, asayy Aq JaAaos}eYM a1ed [eoIpal OU Pepsojje

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 9of26 PagelD #: 10
 

OL

“Arnfuy
uleiq JuaUeUIad pue araaas B palajyjns suIAa|g eYysaay] JWUILLY ‘Ulasay Jo paule|dwios
sjuvpuajaq] jo suoyoe ayy jo ynsaz ayewixord pue ap ke sy ‘OF

‘sainzjas Sulsajjns Jo ¥SlI ye SEM ays ‘suOT}EDIPa
asoy} Sunjja8 yyUre[g JO aduasqe ayy UT Jey} Ppoo}siapuN aABY P]NOM saINzias
yayyiny juadeid 0} suoyeopau juesjnauod-yue Bure} sem pue samnzias jo AI0jsTy
B pey jjyurelg yyy ayer uodn a8pajmouy Buraey uossadAey Auy = “6E

‘aie yeoipaw AduaBiauta JO WIOJ
auios Jay aptaoid 0} }YyB8nos aavy asimsayjo 10 [eytdsoy v 0} Jay Sunyodsues Aq aied
jp21paw! jyyquie|g aptaoid oj yYynos Ajajerpawuut aaey pinom pue quaaa juadiawe
jeipaur ve Sulaey sem JyyuIe;g yy} paztuBosar Ajjuvjsur aaey pPyNoM ainzias
e Sutouaiiadxa sem yyQuierg yey] a8pajmouy Sutaey uosiadAey Auy = “RE
‘Ainfut ureig quauewied
pue saimzias jeguejod :payiejua suonesipaur ayy Burpiaoid jou yey) sulAatg
0} ¥SIJ ay] papseZaisip Bulop os ul pue suolestpau Aressadau-AyjesIpaw asayj
paplaoid sem sutaa|g ainsua 0} JoAvapua jou pip Asyy aA ‘suoneopaul ainzias-1ue
jo uondissaid ev uo ref ayy ye paatiie pue samnzias jo Ar0js1y ve pey sulAalg jjHUIL]
ye} aSpajMouy jeN}oe pey syuLpuasaq |ENPIAIPUT ay} jo Te ‘UOIpPpe Uy = “LE
‘£107 ‘9 ABW UO ulalay payou se aut] aUO 9U} 1Oj

jdaoxa sainzias Sursuatiadxa sem ays ayy jeydsoy ayy 01 Ajayerpawunt say jodsuey)

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 10of 26 PagelD #: 11
 

aqpnm@labid A210 LT steers-toiebensmbMeUneeG: yea NeeARIPETES

Il

jeuOHIppe YM jou jt JuaWpuaWy wyStg ay? oO} Jensind yy8n0Iq sauosid
B JO WIR]D [eoTUap! UL Se aes ay} }sea] Je saUTeap jelaj-1d ve jo spaau jeorpaw
ay} 0} aduaTayjipul ayeseqijap jO WEP v azAjwue pfnoys }inoD sy] ‘UeUpusUly
YJUaa}INOy ayy JO asne[D ssadoig anq ay Japun — UOHIAUOS B jo ynsaz ev se
paystund uaag 3aA jou aavy oYyM — saduTejep jelaj-aid 0} puayxe asnejD yuawystung
jensnup pue janip sjuawpuawy yYsig ayy Jopun asuajjo [eUPTID Auv jo payotauod
Atnp uaag aavy oym siauosiid 0] papsoyye syySia [LUOTINISUOD BYL “HP
‘Ayqua yeyuauruzaa08 Aue
jo Apoysnd ayy Ul aylyM ares yeotpaw ajyenbape papraoid aq aautejap jeujeid eB yey
sarmnbal uoRNyySUOD $a}eIS Payzuy) ay} O} JUaUIpUaUY YJUee}INOy ay] = “EF
‘ME] a}¥}S JO JOTOS Japun Buyode aram syuepuayap a0q aue/
pur uyof ay} sv ][aM se syURpUayap [eNPLATPUT ayy Jo TTe ‘eased STW U] “SMET [eIapaj puL
uorn314sUO> sajyZIg paytup ayy Aq painas sarjyuNUTUT JO ‘saSatialid ‘syySiz jo sayjour
saaudap oym Me] d7e}S JO JO[OD JapuN Sure Jenplarpul ue jsuese sa8euiep Aauow
10] UOWIL Jo asned [elapay e sey uosiad e ‘Eg61 § DSN 2p Jepun = “Cr
“utazay Y3I0J jas AT[Ny J se yuTeE|dwio0d
s1yj jo sydesZered Sulpasaid ayy ajyeiodionm ~Aqalay syjqureyg “Ir
AMGEN eENpraipuy = *T
(GINIVLAC TVIML

“ud VW SNIAd 19 OL Ga4aN IVIGAW SNOWES V YOd FUVI
TVOIGaIN SLVNOadVY JGIAOUd OL TUNlva) sors OSM wv “WV

 

 

NOILDV dO SaSnV ‘Al

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 11of 26 PagelD #: 12
 

JO []J¥ 0} pautyjduios sutaarg JJQUre[g aINZias sITj Oty} Sutduatiadxa 0} 101d ‘jarjaq pure
uonewaiojul uodn Sumunuod pur ‘ATTeUOTIPppy jref ul ayy sainzias Aue aduatiadxa
JOU PINOM ays Je] OS SUOHRdIPaUT aMZias-1]UK Jay aYL} 0} papaau ays yey] axeIU! UO
wivyse\y pure ‘weajiag ‘AjadIN S]JuLpUasaq P[O} sUlAa|g ‘ayVINJ “Jalpee sivad uaaljy
AWS aInzias Je puvsZ snorias Jay aduIs Sue} UsEq peYy ays YTYM SsuoHvoIpaul
ainzias-yue se Aep jad sau ajdiyjnut x00} ays sJadyjo ayxeIU! AY] PaUIosur ays s8nip
ayy ‘auidazeureqies pue uguadeqe’ se yons ‘spaau [edIpaus snolias 1oy suoHYoIpaw
paqiissaid uo sem sutAatg eysaay yey) adpajmouy [enjoe passassod sjurpuajap
jenpraipur ayy ‘Z10Z ‘Og [Ndy uo ‘jayjaq pue uoyeunosur uod = “OF
-papaall SeM JUAUI]BaI] [BITPaU apN]IUOd 0} UOssad Ary] v asnvd
pINOM Ivy] saduL}SUINIIID pur s}22j JapuN aauteyap ]eI}-a1d v 10; JUaUTLAT] Sutute}go
sAvjap 10 salUap JadyJO uv aiayM ISIX2 0} PuNoy aq ABU adUaIaJIpuUl ayeIaqiEq
‘uosiad pres oj avd [voIpaw ajenbape SurAeyap 10 SutAuap AjjeuoQuayut Aq sutaayg
eysaady se yans aautejap [etdy-aid ev jo spaau snotas ay} 0} auaIAyIpU! ayesaquap
sajeijsuowlap ays JO ay alaymM juauIpuawy YjUaa}INOJ ay} Jo asnR{D ssed01q
ang ay} jO vOHRIOIA ul yNpuod ul saseBua Jadyjo [eNpIAIpUI UY = “Sr
‘Buoid
Ayzaqi] $,asne]> ssa0oig anq sjuewpuawy yjuaaymoy ayy Aq paindas aouadouUl jo
uoydumsaid ayy 0} Y8t say Surpnyjout ‘suosiad payotauod oj papsoyye Ayiessadau jou
s}y81a PeUOIZNA!}SUOD Jay [|v JO passassod asojsarayy si ays pue asuayjo Aue Jo payotauod

aq 0} yeA sey aaulejap je1yj-a1d ze se suotajoid pure sjuawaimbal jeuoynzysu0)

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 12 of 26 PagelD #: 13
 

eVisit s nego Reker TOTeRNS4—LuOwINIIG<eyeoorhapdteeer:.

|

“Aways Jay wo

SUOT}LIIpPaU! SULAa|g UTeIGO 0} jdwIa}}e 0} asINU UMOUYUN ay] pue UMOIg JURpUajaq

Zuyonsul peaysul ‘JaaadosyeyM avd [edIpaw Aue Jay ploje o} pape) puv Jay o}

pasod sainzias ay} yS11 yuRDyTUSIS ay] papseZarstp ay ynq sainzias Buruatiadxa sem
SUIAaTg LYSeay JJWUIETY WYY aBpapmouy jenj}2e pey yjazede>y juepusjaq = “| ¢

‘siaquiaur ATT] s,jjWUTe[g wor

SUOT]BIIPAW 31NzZ1aS-YUR dy] UTE}QGO 0} jdula}jY 0} Way) payonzysuI OYM ‘10}30p AyNeJ

au] [[e2 0} paprap ATTenJueAd Asyj [WUN ‘peau [edIpaur snorias eB JOj ared [KOTpaU

jay aptaaid 0} Burpey Aq sutaayg eYysaay 0} Arnfut Jo ystu snolas ayy papseSaisip nq
jo a8paymouy [enjoe pey sjuepuajap asay] ‘Jarjaq puke uoewsojyutuodg = ‘0¢

‘SQINZIAS 3S9y} JO }[NSaI e

sv suIAa|g BYsaady Aq payiqryxe Buieq suio}dwiAs puv suis eoisAyd ayj jo adpaymouy
jenjoe pey sjuepuajap asa jo [ye ‘jatjaq pue uoneuojut uodqQ = “6p

"IBABOS}LYM

aie yeorpaur Aue Jay aprtaord oj pajiey syuepuayap asay] ‘sainzias juvoyruais
Sulduatiadxa uvBaq sulAatg eysady UaYyM ‘Jaljaq pure uoyeuojul uodq “gp

‘AINZIas JULIYIUBIS ve BuIDUAaLIadxa Jay Ut I~NSaI pnod suoTwoIpaur paqriosaid ayy

Jay apraoid 03 ainyrey ay} yey} S}URpUaAyap asau) pawJosut qrel ayy ul amnztas ysIy JY
0} JOld sain [je ye pey sulAd|g eYsaay ‘jaljaq pue uoyeUIOjUI UodgQ “Lp

‘SUONVIIPAW aiNZtas-1jue Jay SuIpNypoul ‘suoWestpaut

ray papiaoid aq 0} papaau ays jeu sioyjo sdeyiad puv sjuvpuajap JeNplAlpul asey)

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 13 o0f 26 PagelID #: 14
 

aiapMihwbad nozio} Patedal Th yROMeNAE.L SaNAOGwRHOO-AambeREeTS

FI

‘suolyedIpaU JURS;NAUOD-Ue Jay paplaoid
SUM SUIAa]g BulNsUa JOU UT adUarAyIPUT ayeJAqI[EP Peitqlyxe _Aldoyine uyyeay,, 40
iopop Aype) ayy uayp ‘1 30da1 prp Aaup JI _ Auoyne ysyeay,, 30 10p0p AVyORJ ayy
0} 11 Wodar Ajayerpaurul 0} payley pue axezU! UO UOHIPUOD Jay JO Paula] Aayy vaya
aqUaIayJIPU! a]LIaqijap Paqiyxa syuBpUajaq] 1991jjO pref ayy ‘uoppe uy = “¢¢
“S961 §D'S'N ZF Jo suoistaoid ayy 0} juensand say 0} atqey] arojazayy are Avy}
pue ‘ulazay paqiasap se salin{ul ray pasnes Apaarp ysty ared [eotpaul ayenbape 40;
paaul SNolas SUIAa]g BYSay 0} 2dUAaaJJIPUT a]LIAQITap Parqryxe syuepuejoq] aoq aur
pur uyof [eyuajod ureyiad pur s}juepuajap esey ‘Buro8ai0j ay} uo paseg = “PS
"aled JRoIpaU
JyAUIe]|g pr0Je 0} UOT}Ie Uaye} aAvY P[NOM puP ssazysip [BITpaw UT SEM JIVUIL[] FEY}
paziu8ooa1 Ajjueysul aAey plnom Jaarasqo uosiadAey ajqeuosear Auy ‘aied yeorpaw
ajenbape auoye 3a] ‘IaAd0s}eyM red [Rapa Aue Jay psojje Oo} pashyer puv paataoiad
Aauy yeu) yTeay Jay 0} StI ay] papseSaisip Ssajayyaaau syuLpUdjed] ssa] “SINZIos
v Jo ADUAaSJaulla [BDpPaw ay] YIM JUAysTSUOD SUOHEISasTURUT jeashyd Buniqiyxe sem
SUIAaTg eYsaay JJHUIE[g VY] aBpa;mouy jenjoe pey syuBpuajap essay] “ES
“paUTEJap SPM AYS aUIT] AITJUS yy SUOT}LOIPaUT asou)
Jay apiaoid 0} papiyy pey sjuRpuajap asay} pue jref ayy yey) pue aurdezeweqied pure
uljuadeqe8 jo suonesipaul paqiidsaid uo jref ayy ye parte ays yeu) Teyidsoy ayy 0}
suIAaTg BYyseey JJnuIe[g Surpues raye jauuosiad jeydsoy ay wosj UOIEWTOJUT [EIA

ppayyM Ajjeuonuayut syuepuayap esau} ‘Jotjeq pue uoyeuojut uodq = “ZS

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 14 of 26 PagelD #: 15
 

“Ch Ae QOD RAE IO-GTebed LANITIBO Palle: hesiMNOOGmbsHORATELTE AS
SI
paystund uaaq jad jou aaey oym — saourviap [ei4}-a3d 0} puayxa asne{> juawyYsiuNy
jensnuy pur jania sjuawpuawy ujUstg 84) Japun asuayjo peurwTID Aue Jo payd1AuoD
App uaaq aaey OyM siauostid 0] papsojje syyZtr jeUOyNysUoD ay] = “6S
‘Ayqua yeyuauruzaa08 Aue jo Apoysnd ay} ut aly aired jeoIpaus ayenbape papraoid
aq aauivjap jeljaid e yeyy salmbar uoljnjzysuoD sajeig payuA ay] = ‘gs
‘ularay YyIoj yas Al[ny jt se yurepduod

sty} jo sydvizezed Surpasaid ay} sayesodioour Aqazay jyquirjgd “Lg

 

vassauluay AJUNO> HOS FT
Ayrqen fedprmnyyy =

‘s}sod Alvuoyalosiq “Yy

{uOT}DB STy} JO S}SO> “3

{QR6L § IS'N ZF OV JueNSInd saajys AaUIO}NY J

‘MY [BIepaj 10 9}¥}S JapuN ajqeMmoyye sasvurep Jayjo je pue Aue jog ‘a

‘Ayyiqestp pue Aimfur yuaueuwad ‘ayty

jo yuawiAolua Jo ssoy ‘ystIn3ue jeuoTOUTe pu [ejUaUWI ‘SuTJayjns pue ured ‘p

‘Ayrnedeo Buruiva jo ssoj “3

‘saBem yso] “q

‘(aInjny pue juasaid ‘jsed) sasuadxa [eo1paw 30oz -e
Jaljar Surmoyo}
BU} SYIVs JJUIL]Y ‘paau [eIpawi snotjas v 1OJ a1vd JedIpaul ayenbape papiaoid aq 04
JUBU SULAdTG BYSAaS] JO UOIZE[OIA Puke O} SdUaIATIPUT ajyeJaqijap It9yj IOs syuRpuajap

a0q auv{ pue uyo[ ay} pue sjuepuajap asay] sans azojaiay} JyyWUle[d “96

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 15 of 26 PagelD #: 16
 

“Sigs iillishiiny- -Bo}©- SPS iesamenaibneae Neto MANE ster EODNO- PUL RES
91
puv uyof ay] pue syuepuajap JENPLAIPUT dy} JO SUOTRJOLA [BUOTNISUOD aduaTAI{PUT
ayelaqyep ay} pasnvd yIyM wlo}sNd e saynj}ysuod Aioysty siyy, ‘pref AyunoD
}]09 ay} 1” pasnoy saautEjap [elyaid puv sayeUsUT O} are [BoTpauws ayenbape apraoid
0} Surrey jo Aroysty ev sey AyUNOD 309g ‘Jatjeq puke YOHPULIOJUI uodyj ‘7z9
-Aanfur jeuoynyysuod ayy puryaq a2I0) SutALp
ay) are pur jjasy Ajyedionmur ayy jo aouaraysIpul ayesaqijap aynysuo) seajesurou}
JEU} SUOIIE aYL} [AAI] SATNIaxa dy} JL SIBIYJO PUR S[RIDYJO st} a1ayM IO saafojdua
IO $1a3jJO Ja}}-JEMO] JO UOWIe yeSaq]I uL Ayes siadyjo pue s|eIyjo Arostaszedns
sit aaym aiqey prey eq Aew Ayjua peyueuruzeaos ev ‘AlTRUOHIPPyY = 19
‘UOTJEJOLA [BUOT]N}NSUOD ay] JO
asneo ayeunxoid ayy aq 0} punoy st Ayedronmur ayy jo amparord so ‘Adyod ‘woysnd
ev a13YM S]YSl [LUOHNIWSUOD s,uazID AuL JO UOLLIOIA puke O} aduArAIJIPUT ayeIaqI[apP
siadyjo syi uodn paseq arqeiy pjay aq Aew AyQua jejuawuI2aA03 WY ‘09
‘Suoid Ajlaqi] s,asnej>
gsad01g and s,juaupuauy yjuea}noy ayy Aq paindas aduadouu! jo uoydumsaad
ay} 0} sjySi say BSutpnyour ‘suossad paystauod 0} papsoyje Ajisessadau jou
syUSiI jeEUOINHSUOD Jay [Te JO passassod arojarayy si ays pue asuayjo Auv jo payatauod
aq 0} ya sey aautejap [etsj-aid ve se suoydajoid pue syuawasmmbar [euornztsu02
jeuOWIppe YM jou jl yuaWpuauTy YYZIG ay? 0} JUNNsInd jYy8no0Iq gauostid
B JO UNTE[D JBONUAPI ue se ales ay] ISea] 3e eeuTeJap [eIN}-a1d eB Jo Spaau [eoTpaU
ay} O} aduUaJayJIPUL ajeJaqtjap Jo wired ew azATeuR P[Noys yNOD siy], WUewpusuly

yjuaa}MoJ ay} jo asne[D ssavcig anq ay} Japun — UOSIAUOD vB jo j[NsaI PB Se

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 16 of 26 PagelID #: 17
 

mgiebed 920 LI aied Ac ee pels. Tue G. SreOARLEE ese

él

*(jduzo>) (1 #90) “(2102 ‘Oz AInf party “uua

 

‘0'F) OLE00-AX-LL:E “ON “TE Je UAL, “ATUNOD 3905S “A Uo;Taquiag-uojXas 5ag “perp
pure uor2ayut ue padojaaap ay ‘J[nsai v se yey} puR ‘dred [eoIpau ayenbape Juaparap
SJQUIe[ ayy paoye o7 pares pref ayy yey ‘Tel ayy oyu! yYSnOIq UaYM JOO; sIY
uo yseS & pey quapadap syyuule[d ay Jey] aIe—asLd si} Oj astI SuTATS syuaAe ayy O1
rod Bul1in990 ]j]e—asevo yey] UI suoyeZaje ayy, “oddns ppryd Avd 0} ainjrey 303 p1e/
Ayuno> ors ayy 0} WYBnoIq sem OYM aauTejap/ayeWUT Ue O} aIeD ;BIIPAU! ajenbape
apraoad oj ainjiey jo suoyesajje uo pans Ayquadaa osye sem AjUNOD 73095 — “69

‘(-qduro> ‘wy /}dui0>) (g ‘L ## 0G) (2107 ‘FZ HARI PATY “UAL “C1"A) 8OOTO0-A9-Z1°€

 

‘ON “JoJo sdSSaUUDL “AjUNO-) }OdG A TAUMEIG dag ‘saInzias Sursuatiadxa uvZaq ays
aauo yeyidsoy ayy o} Jay aye} 0} Surrey Aq pue samzies snoisumu Suluatiadxa ray
ul Sunqjnsai ‘suOl]eoIpaw ainzies-HUR JETS Jay apraozd 0} Bursnyar Aq paau jeorpaw
snotias B 10] a1¥> jeaIpawt ayenbape ased jeu} Ur WUTE[Y ayy proye oO} Surrey je! ayy jo
s]0¥] ]eONUApI A[wau JO ased v Ul aassauUa] Jo LYSIC Wa}seq ayy 10) JINOD 319SIq
Saqvig pau ayy ul utazay jo paureyduiod syuaaa ay} 0} JoIId pans uaaq ysnf pey
s]uepuayaq] [eENplArpuI aures asay} jo atuos pue AjuNOD 309g ‘paapuy = “9
‘aINZias jS1Y ayy Suldusisadxe
uv8aq ays adu0 asd jeoIpaur ayenbape say papsojye asimsayjO JO jeitdsoy
au) 0} Jay juas ATayerpawuut pue suoyeorpaut Azessadeu ay} Jey paplroid aary
p]Nom ynq aivd jeoIpaw ayenbape Jo} paau snotas suTAa|g PYSady 0} BUaIa}J{PUl
ayelaqyap payqnyxe® aary jou prnom sjuepuayep 30q auef pue uyof ay; pur

s]UBpuUasap [RNPLAIPUT JY} ‘WO}sNd [eUOINIYSUOSUN SI] 1Oj Ing “syUBPUajep 30q auef

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page17 of 26 PagelD #: 18
 

__ Sep aIeingwaenosbodid 1 ONE Pela -aLMSluIIa ers FONRRTBSES —

81

[ef ayy uaym peydsoy ary Woy PrayysM seM Joy OF suoteaipaul asouy jo Aue aptAoid
0} aanypiey s,jref au} pue ysl] UONBOIpald SUTAa|g JO AUEP}AS PU) (¢) pue ‘samzias
snorawnu pasuaadxa ays ayiym JaaaosyeyM aired [BoTpeul Aue 1ay paptaoid
jre{ ayy} ut auo ou (Z) ‘amazes [eu puei8 sold e uo paseq Sunye] sem ays Maud
‘auuosiad jRoIpaul puke S1AdYJO S}! y8noiyy ‘AyUNOD ayy YIM ‘guidazewueqied pur
unuadegeS ‘suoneotpaul ainzias-HUe 134 paptaoid Jaaau sem sulAalg eysaay (T) Moy
woyjze] O} prey St ‘samnpaooid pure sarod sadoidun s,Ayunoz 3309g I0j ynq ‘jaljaq
pue uoyeunoju; uodn pue ‘qiduiexa 10,J “Spaau [BdIpaul sNOpias 10j a1vd [RoYpaul
ayenbape sayeurul pue seaulejap aplaoid 0} (asiMsayjo 10 jauuosiad jeorpaul) syuase
pue siaoyjo ‘saaXojdura $31 astiadns pue ures Ajajyenbape 0} pajtej sey ‘sanmparoid

pue saroryod sy y8nomy AuNoD 709g ‘Jaljeq Pur uoyeunojur uodQ = “49
‘ularay paeu syuRpUazaq] [ENPLAIpu! ayy JO a2uezayj{PUl
ajelaqijap ayy pasneds yy Ayunoy OIG jo Wosno euONNyYsUOIIN Ue O}
asu Ssaai8 YDIYM paau [oIpaul SNOLIas v OJ awd [RO}pat ajenbape saauteyap /sayeulul
apraoid oj ainyiey jo Azoysty B aynj1ySUO> Ayuno> 09g 0} papraoid syuaaa asayy}
Jo []e a2yOU ay] PU SUOTLIOIA a}4Ig OY) O} ASTI Surats sjuaprout ayy YIM pauiquio0d

‘sqoej ul yeoyuap! Apwau st YSIYM jo auOo ‘syuapP!Ul ioud asay, 99
"saaulvjap
[eaj-aid 30/pue sayewut 0} are) [eoIpaul Surpraoid oj spaepueys UmMUTjUTW
paysi[qeysa-ayzyjs ulead YM Ayduxoa 0} Surrey sy 10} [ef Ayuno> 095 3y3 Ul
SUOHLIOIA pundj sloyejnBai 3}e3s sassauual ‘SUONIL To}aquie]-Uo}xes pur ToumMEIg

aU} O} asi BuTAIs sjuare ay 7 snoauvynuns sdeyzad 10 0} JONG = =—S9

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 18 of 26 PagelD #: 19
 

«romps 0RT- BORE SOTIBONDoeetsethJOO = SPEU NCEA GED” =
61
SUOT}LIIPaU ay) Jay paplaoid puv paurejgo ([) peaysul aavy pynom Jng ase [eoIpau
ajenbape JO} paau snolias jsuiAatg eYysaay 0} adUAaIaJJIpUul ayelaqiep payiqryxa
BAvY JOU P]NOM sjuRpuajap a0q auLf pue uYOof ayy puL syURpUajap [eNpIATpul
ayy ‘sainpasoid pur sarod jeuoynjysuooun asay) JO} jng ‘sjuBpuajap ao0q ouL{
pue uyof ay) pure sjuvpuajap JeNpPLArpul ay} jo SUOTPRIOIA [BUOINIWSUOD adUAaIAITIPUT
aywiaqyap ay} pasned osje sainpasoid pue saiyod s,AyunoD 33095 = ‘OL
‘9861-E861 SUOLIAS "'S'f) TF JapuN UONsuULs jo BuLAJasap
puev jwuoynzysuosun Aqjueje]q si pieSar styy ur Adyod ayy ‘saryunod pyiom
pity) un siref ut JayuModua 0} 7adxa pjnom auo yYyM Oo} snogoyeue st AdtJod & Yong
‘UOLBOTIPaU ay} JO adUasqe ayy UI sUOsIed pres 0} 3nd90 oO} AImfur uTeIq jUaUReWIed
pue sainzias asnvd prod ypsym sjeauie jel Mau wor suoyedtpaul uoydiosaid
Aiessarau-Ayjeaipaw spjouyim jyeyy ystxa 0} Adyod e Mole 0} AuNOD YOdg 10;
Suryooys Ayn SI] ‘SaATaSUIaY} JO PUL UT s.UAaIAZJIPUI ayeJaqijap aynjz1ySUOD ysOWWAIO}
pue jsiy ulaiay pajou se sainpasord pure saiyod sAjunop 409g = 69
‘y1ef ayy 0} STRALIIY Mau WO] PfayYyyM aq Oo} UOHeIIpau UOHdIIDsaId Aressadau
-Ayjeatpaw smoye Adtjod s,AyumoD 309g ‘“JayINy ‘ayxeyuT jo ayep ayy woy skep FT
0} dn 10] jauuossed jeorpaur Aue Aq Butuaais jeoIpaui Aue 0} payjiqua jou aie speatue
pies puv sjeaie piel Mau woy prayyyIm aq Oo} uoTeIIpaw uoHddseid Aressadeu
-AyjeaTpawl oj smoqye Adyod ayviut jearpaw s,AyUNOD HOI ‘UOHIppe UT = 89
“Apres
Jay WO SUONIIPaU JURS[NAUOD-yUL 343 UTe}GO 0} pate} Asy} Jayye—aouejnquie Aq

jou ySnoyj—yertdsoy ayy 0} Jay puas 0} papDpap Ayjeuy jauUOsiad puke s1ad1jj0 S71 pure

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 19 of 26 PagelD #: 20
 

0c

‘oe, § ‘SA ZF 01 uensind saaj s,AauONy “8

‘ MP] [Blapaj JO aye}s JapuN ajqeMoye sasewep Jayjo [je pue Aue 105 7

*WINIOSUOD JO SSO] “9

‘Ayyiqesip pue Amfui juaueunad ‘ajty

jo yuaurAofua jo sso] ‘ysindue jeuoWows pur [eyUNU ‘Sutayyns pue ured “p

‘Ayiovdvs Buruiva jo ssoy *5

fsa8vm 4soyT “q

“ainjnj pur juasaid ‘jsed) sasuadxe [eo1pau joj *Y
Jaqja1 SULMO][O} au} SYIas JUTE] “JHUTE[ O} PGT A Sutzapuar Aqazauy ‘AjunoD
}}09g JO aouAIAayIpul ayeJaqijap saynjysuo0d jjasil JO pue ul YTYM pref ayy 0} spate
Mau 0} UOQeIIpaw UoYduosaid Aressadau-AT]eoIpaw Zurpiaoid SurpreSaa Adtjod sj
UO paseq puL paaU [eIpaUl sNOLJas eB JO} are) [IPA ayenbape papiaoid aq 0} yy 313
dy BR[OIA pue 0} aduAIAJIpul ayeJaqyap IWqIYyXa 0] sjUePUeep 30d auf pue uyof
ay} pue syuepuayap [eNPIAIpul ayy pasned YIM sainpadoid pue saroijod ‘suiojsno

sjt 1oj AjyUNO> 309g sans a1ojaray} jJJHUIe| ‘SinoSaioj ay} uo paseg “ZL
-sainpasoid pur saidtjod ‘suroysn> jeuoWNYsSUOIUN s,AjUMOD ay} Aq pasned
Ayayeunxoid alam sa8eurep pur sarinfur suraatg eysaar] JyQure|d JO [VTL

‘SUOTJLIIPSU BSOY}
jo Aue say apiaoid 0} pasnyas Aynyypim pey [ref ayy yyy ye ayy pue [ref ayy 07 ayeyur
UO YM pajuasaid sulAag eYyseay, Jey} ISI] SUOHPoIpaul ajajduiod ayy jo jeytdsoy
au} plo} (¢) pue samzias Bujuatiadxa uvGaq ays sv UoOs seared [ROIpau ayenbape

yay paptaoid (z) ‘aurdazeuieqies pur unuadegeS ayy Surpnput ‘durye} sem ays

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 20 of 26 PagelD #: 21
 

£2 CIO REIONNE FE-OH2 gis /OT/RO DAM TP AUS LIN OE GVE OAD LL eeOSe SS

1

JO JOLASIG] UIA\SEY AY) 1OJ FINOD JOLjSIG $aqVIG payup ayy Ul UlaJaY jo pauryjduios
s]uaAa ay] 0} Jold pans uaaq jsn{ pey HOY Juepuajeq ‘pesspuy BZ
‘spaau [ROIPAU SNOlJas Jay JOj a1vo [eOTpau
ayenbape Jay papsojye aavy JayjeI pynom Inq syySis PeUONNyYSsUOD sULAZIg JJQUIE]|d
payjolA dary jou pynom asinu uMOUyUN puL qjazedde> syuepuajag ‘wiojsno
jeuOINIYsuOsUN si] JO} Ng “asmMuU UMOUUN ay] pue yjaredde> sjurpuajaq jo
SUOI]EIOIA UOIINYYSUOD aduaIayjIpPU! ayeIaqlap ey] pasned yIyM wWoysnd v aINySUOd
sjuapiul sold asayy, ‘saaurejap [eljeaid pue sayeutuT 0} a1ed [eoIpsW ayenbape
apiacid 03 Surrey jo Arojsiy & Sey HOY ‘Joljaq puke UOHeWOjUI uodn ‘ZZ
‘SaUII] JURATAI [Je Je HDV Jo saeAoyduia asam asinu
uMoUNyUN ay} pure aivdde> syuepuajag ‘Jaljaq pue uOHeULIOsUl uodqh ‘9%
‘ojaray JURAATAI sau []e ye [ref AyUNOD
}309g al] UT sayeUTUT puR saauTejap [eI4}-a1d 0} ared [eDMpaUl Burptaoid joj 1apiaoid
jeoipau payeUOD ayy sem HOY ‘Jaljeq puke uoHPUTOjUl uodyj “GZ,
‘SUIAaTA SB NS SaauUTelap [e14}-a1d 0} are jed1Ipaut BurptAoid
UI MP] aIVIS JO JOJOD Japun paye HOY ‘ER6T UOHIas Jo sasodind Joy = “PZ
“waJay YO] yas Aqny ji se yure;duro7y

sty) jo sydesZeied Surpasaid ay} sayesodiosut Agaiay yyyUleid = “EZ
SII |Eapj [EUOljIalIO.) paouUEAPY ‘Il

‘sysoo Aseuonaiasiq, 1

{uoT}DR SIY}] JO $}SOT “Y

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 21 of 26 PagelD #: 22
 

“WOysN> [BUOTINsuOIUN $31 Aq pasned syuRpUajap [eNpIATpUT
ay} JO adUaIAJIPU ayBlaquap ay} Joy JJWUIe][q OF TqeT] SI AT ‘YON Sy “JURPUAjep SIU}
Aq yanpuod JeuoHNyYsuOIUN JO WOJsNd & 0} asi JAI QO} JONpuOd jo usayjed ev YysiTqeyse
Ajreay ‘suoWae UOJJaquiaJ-u0}xag pue JauMelg a4} IAIM paurquiod UoyM ‘SUOT}LIOIA
aivo jestpaur ioud asayy ‘saautejap yela-aid pue sayeuur 0} paptaoid 8uraq
aie) [eoIpaul Jedoidut BuypaeBai s10}~[N3a1 ayes Aq punoj suoneorA ay] jo aa0Uu

UO SBM JO JO aIeMe apeUt Os[e SPM FIDY ‘Jal[eq pue uoHeULojUl uodj = ‘08

“(duto>) (1 #°20q) “(Z10z ‘oz AIN{ Paty “WuaL ‘d'a) OLE00-A2-Z1€ ‘ON

 

“Ej UUSL, AJUNO.) 005 "A UO}IaquiaJ-UOIXAS 89g “palp pue uoOLYIayul Ue padojaaap
ay ‘y[NSal eB sv yey} PUB “eID [eoTpolU ajenbape jJuapadap sjjnule,g oy} plojje
Oo} patiey HD pur pref ayy yep ‘Tref ayy oyy jy8noiq uUayM 300} sty uO YseS B pry
yUaparap $,JJQUIe]| J 3Yj IBY} ale—ased SIy} O} ASI Surais syuaaa ayy 0} Jold But1in330
j]e—ase> yey] UT suOQeBaye ay] “Woddns pyryp Aed 0} aanprey Joy pref Ayunoy
3109g dy} 0] JYBNoIg sem OYM aaUTEJap /a}eUTUT UE Oj B1BD [POTpaul ayenbape apraoid
0} ainjiey jo suoyeSarje uo pans Ajjuada1 osje sem FY Jwepuajeqd 64

‘(jdwios ‘wry “{duroD) (gL ## 20d) (L107 ‘FZ

 

yep pay “Uual ‘C'A) 800L00-49-ZT:€ "ON “TP 19 sassouueL, 7AJUNO?) WJOIS “A JSUMBIG
33g ‘sainzias Suruatiadxa uv8aq ays au0 [eytdsoy ayy 0} Jay puas 0} Surpiey Aq pue
sainzias snosaumu Sulouatedxa say ut Suyjnsar ‘suoyespawi ainztas-tyue IeITUTIs
ay apiaoid 0} Suisnyar Aq peau [eo!paul snollas B Joy aivd [eo|poul ayenbape ase

Jey] Ul JTWUTIE]Y ayy pIoye 07 Burpiey so sjoxj [eONUSp! Ajieau jo ase eB Ul aassauual,

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 22 of 26 PagelD #: 23
 

“GRRMIRDRA. IEIO- C OREM TIA NE FAMBMIOE ABP OOO=N INTE SSE

€¢

uMmouyuN ay} pure yJaIedde> syuvpuajag jo suOWEIOIA [eUONIsUOD adUaIAJjIPUI
ajviaqgijap ay) pasne> ulezay pajou sv sainpadoid puv sapyod say “78

‘gied yeotpaw ayenbape
JO} paau snollas SuTAa[g 0} adUaIAJIPUl a}vJaqljap Payiqryxa aaey you Pjnom asinu
umouyun ay} pue yyareddea syuepuajaq ‘sainpazoid pur sarod jeuornyysuodun
asa} JO} yng ‘asinu uMoOUuyUN ayy pue Tjesedded syuepuajaq jo suoiEjorA
[BUOIN]YSUOD adUaIaYIpUl ayelaqiap ayy pasneo ulazay pajou se sanpasoid
pur sarijod s,47y ‘Jay 0} sUOTJoIpaut asouy jo Aue aprAoid oj ainjlej Tay} pur 4st]
uoTLoIpau ,surAatg JO Z10z ‘9 AvIW Uo yerdsoy ayy WIOJUT 0} payiey asInu UMOUyUN
au] pue jaiedde> yuepuayaq (¢) pue juasd juaZJaue [eoIpaul Jay Joy JaAa0s}eyM
are> yeotpau Aue paproye asimiayjo Jo jeydsoy ay} 0} uas Jay Sutapio you
ul pur Aynmey sULAaTg WY UOTeOIpaul ay] UTeIGO Oj Jaye O} IJareddeD juepuajaq
jO Saayamp ay} YSnoiyy ‘Suypysap pvaysul ‘samzias snoiewnu pasuatiadxa
YS aTIYM Jaaaos}ZYM aie [eotpaur Aue sutaayg aptAoid o} pajiey asinu uUMOUxUN ay}
puv rjazedde> (z) ‘ainzias eu pues3 sod e uo paseg Buryze] sem ays Mauy ‘asinu
umouyUN ay} pue taredde> saaojduza sy y8nongy ‘HOV YyoIyM ‘aurdazeureqies
pue unuedeqe8 ‘suoyestpaul ainzias-yue Jay paptaoid Jaaau sem sUlAaTg
eysaay (T) MOY WoYTe] 0} prvy si 31 ‘saimparoid pur satyod sadoidunt sy 10}
ynq ‘Jayjaq puke uoyeuosut uodn pur ‘ajdwexa Jog ‘spaau JeoIpatt snopes OJ a1¥d
[porpaur ayenbape sayeuut pue saaurejap aprAaid 0} (asimsay30 10 Jeuuosiad jedtpaus)
sjuaSe pue siadyjo ‘saaAojduia syi asiazedns pue ures Ajayenbape 0} payiyy sey

‘sampazoid pur sarod syt ySnoryy HOV ‘Jatjaq pue voTewojur uodqn Ig

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 23 of 26 PagelD #: 24
 

"syso9 Aivuonaisig “Yy
{uote SIU} Jo sysop “3
‘9961 § ‘D'S'N ZF OF JULNSInd saaj s,AauIOnY J
‘My [LIapaj JO a}¥IS JapuN ajquMmolye saseweEp JayjO [Je pue AuvsoOJ “2
‘Ayyiqestp pure Ainfut yuaueursad ‘ajty
jo juaurfofua jo sso] ‘ysmBue [euotoUra pur jequaw ‘SulJayjns pue ured -p
‘Ayioedes Zuruiva Jo ssoy ‘3
‘sa8em jso] “q
(ainqnj puv jyuasaid ‘jsed) sasuadxa jea1pawl Joj “ev
Jaljaa BULMOT[OJ ay} Syaas puke FAD Sens aJojarayy JJHUIe|Y “HE
‘sainpazoid pur sarijod ‘suroysnd euoWNysuodUN s,{DY JUEpuajaq Aq pasned
Ajayeurtxoid aiam sa8ewp pue sarmlun suiaayg eyseay yjuulejd jolly  “€8
“suOT}eIIpau asouy jo Aue
say aptAoid 0} pasnyar Ayngyyim pey [ref ay) Jeyy Jey ayy pur ZT0Z ‘OE TUdy uo ayequt
UO YIM payuasaid suraatg eYysaay Jey} ISI] SUOMLIIpaw azajdurod ay jo jezdsoy
auy Pjo} (¢) pue samzias Surduatiadxa ue8aq ays se UOOs se aIvd [ed}pawi ayenbape J3y
papraoid (z) ‘wedazeuop pue uquedege’ ayy Surpnput ‘Burje] sem ays suoHetpaw
ay} Jay papiAoad (1) peaysul aavy pynom yng aled yedtpaui ayenbape Joy paeu snotias
SUIAR]G BUSAN O} BduaIayJIpul aeIaqiap peyqiyxe aary jou pynom asinu umowUN

ay) pue tjaredde> ‘saimpasoid pue sapyod jeuoynyysuosun asayy Joy yng ‘asinu

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 24 of 26 PagelD #: 25
 

‘Mey pres Japun pamoyye juNowe wnwixew ayy ut SIdns ‘ujaray yj Jas Ajsnotaaid
sario8aje> |]e 10j saseuep Aauoul yaas puv UlaIOY YjIOJ jas Ajsnotaaid suoseas ay] |e
puv suoseal asayj 10j YLLDL ay] Jopun syuvpuajaq asayy sans JHUIe|d =— “76
‘saSewep pure sariniu $s jjquteyg pasneo

Ajayeunxoid uraiay payou saynp ayy jo sayvaiq sjurpuajoqd asayL “16
‘sarypovy qref 10] sprepuejs UNUTTUT paysi]qeysa-a7e3s JO suorstAoid snories

ym Burdjduios jou soy as iad juasiseu ose are syurpusjaq aseyL 06
‘(G)601-Z-T § parejouuy

apo> sassauuay Suyejora Joy as sad juasy3au ale sjuepuajaq asay] = “68
“VLLOL 243 07 uensind syyHuly]g ay] 0} a[qet] a10ja19y] Ie

pUuv UTaIaYy YO} Jas Sv areD JO saL|Np asa} paydearq sURpUajaq asay] “88

‘paulejap SBM ays a[yM areo [wotpaul ayenbape Jay apiaoid 0} Ajnp & sutaayg BYyseay
pamo suepuajagq a0q auef pue uyof ayy pue syuRpuajap [eNplArpul pUue ‘Ayuno7)
yoaag qoy Aqypqery MOL [ejauruIsAcy aassauuay ay} oO} JuRNSsINg “48

‘siaplAoid

[epaut Ajzed pry) pue saadojdura sjt pur pref Ayunos 3309g ayy jo uoisiaradns ayy
pue uojeiado ay) 103 ajqisuodsal ojaray saul) [je 3B SEM Ayuno 095 “98

“Waray YyIO] 3as AT{NY JI se yUTE;duioD

styy jo sydviSered Surpasaid ayy ayeiodiosur Agaray synUIe[d = “G8

 

(Sa0aSTTSON — WILDL) D359 20Z-02-6¢ § “UUY epoD uel >

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 25 of 26 PagelD #: 26
 

Sate Deo 92-10 90 Olle L TINTS NSNeck sURWROGTARBOON. eres ~

(nan
no)’ \yexc) , yD
wer’ you’ Basi ee,
Q1ZE_ VL APM
ae
AE

| SSE eae
{ao
Se a TAR

(SOSEt Uda) St9g “A VETTE
*bsq “B4ag ‘A uadivg [5]

Laren eed jo Aep @i stu payuqns Ayinjjoadsay

: ~S wt ZN .
‘payjijue aq Avul ays YyptyM 0} jaljar Jayjinj Jo Jayjo Aue paemy ‘3

 

‘s}s0p Areuoyasosip SUIPN]oUT UOTE Sty] JO SJSOD pleMY “P
2961 §‘D'S'N Zp 0} Juensind saay s AdUIONL sJHUIe]Y plemy *?
py Aytpiqer] WO] [eyuaUTUIAAOy sassauua], ay} JapuN pamoT]e JUNOWe
UMUWIXeU ay} UI syUBpUazaq ][v JsureSe saseuep Axoyesuaduiod plremMy °q
‘00°000'0S7'7$
jo pmowe ayy ul eg6l § ‘DSN Z 1 JUeNsind yysno3q surtE[D
ay} Oj Juensind syurpuajag je surese saseuep Asoyesuadwio2 premy "e
‘asnvo stuy Ai) 0) Ain{ ve jauedwig *q
utpjdwio> sry) samsue 0} sjuepuayaq ay) Sulsmbas ‘ssanoid anss] ‘e
‘SMO][O} SB Jatjal JuLIZ yINOD ajquiouo}j

siy) sjsanbar Aqjnyjadsai yyqurejg ‘palaprsuod sastuiaid ‘GyOIIMIHM

 

dAITAU WOA WAAVAd “IA

Case 3:20-cv-00224-TAV-HBG Document 1-1 Filed 05/26/20 Page 26 of 26 PagelD #: 27
